Exhibit 10.1

 

HCP, INC.
2014 PERFORMANCE INCENTIVE PLAN

 

1.                                      PURPOSE OF PLAN

 

The purpose of this HCP, Inc. 2014 Performance Incentive Plan (this “Plan”) of
HCP, Inc., a Maryland corporation (the “Corporation”), is to promote the success
of the Corporation and to increase stockholder value by providing an additional
means through the grant of awards to attract, motivate, retain and reward
selected employees and other eligible persons.

 

2.                                      ELIGIBILITY

 

The Administrator (as such term is defined in Section 3.1) may grant awards
under this Plan only to those persons that the Administrator determines to be
Eligible Persons.  An “Eligible Person” is any person who is either: (a) an
officer (whether or not a director) or employee of the Corporation or one of its
Subsidiaries; (b) a director of the Corporation or one of its Subsidiaries; or
(c) an individual consultant or advisor who renders or has rendered bona fide
services (other than services in connection with the offering or sale of
securities of the Corporation or one of its Subsidiaries in a capital-raising
transaction or as a market maker or promoter of securities of the Corporation or
one of its Subsidiaries) to the Corporation or one of its Subsidiaries and who
is selected to participate in this Plan by the Administrator; provided, however,
that a person who is otherwise an Eligible Person under clause (c) above may
participate in this Plan only if such participation would not adversely affect
either the Corporation’s eligibility to use Form S-8 to register under the
Securities Act of 1933, as amended (the “Securities Act”), the offering and sale
of shares issuable under this Plan by the Corporation or the Corporation’s
compliance with any other applicable laws.  An Eligible Person who has been
granted an award (a “participant”) may, if otherwise eligible, be granted
additional awards if the Administrator shall so determine.  As used herein,
“Subsidiary” means any corporation or other entity a majority of whose
outstanding voting stock or voting power is beneficially owned directly or
indirectly by the Corporation; and “Board” means the Board of Directors of the
Corporation.

 

3.                                      PLAN ADMINISTRATION

 

3.1                               The Administrator.  This Plan shall be
administered by and all awards under this Plan shall be authorized by the
Administrator.  The “Administrator” means the Board or one or more committees
appointed by the Board or another committee (within its delegated authority) to
administer all or certain aspects of this Plan.  Any such committee shall be
comprised solely of one or more directors or such number of directors as may be
required under applicable law.  A committee may delegate some or all of its
authority to another committee so constituted.  The Board or a committee
comprised

 

--------------------------------------------------------------------------------


 

solely of directors may also delegate, to the extent permitted by applicable
law, to one or more officers of the Corporation, its powers under this Plan
(a) to designate the officers and employees of the Corporation and its
Subsidiaries who will receive grants of awards under this Plan, and (b) to
determine the number of shares subject to, and the other terms and conditions
of, such awards.  The Board may delegate different levels of authority to
different committees with administrative and grant authority under this Plan.

 

With respect to awards intended to satisfy the requirements for
performance-based compensation under Section 162(m) of the Internal Revenue Code
of 1986, as amended (the “Code”), this Plan shall be administered by a committee
consisting solely of two or more outside directors (as this requirement is
applied under Section 162(m) of the Code); provided, however, that the failure
to satisfy such requirement shall not affect the validity of the action of any
committee otherwise duly authorized and acting in the matter.  Award grants, and
transactions in or involving awards, intended to be exempt under Rule 16b-3
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), must
be duly and timely authorized by the Board or a committee consisting solely of
two or more non-employee directors (as this requirement is applied under
Rule 16b-3 promulgated under the Exchange Act).  To the extent required by any
applicable listing agency, this Plan shall be administered by a committee
composed entirely of independent directors (within the meaning of the applicable
listing agency).

 

3.2                               Powers of the Administrator.  Subject to the
express provisions of this Plan, the Administrator is authorized and empowered
to do all things necessary or desirable in connection with the authorization of
awards and the administration of this Plan (in the case of a committee or
delegation to one or more officers, within the authority delegated to that
committee or person(s)), including, without limitation, the authority to:

 

(a)                                 determine eligibility and, from among those
persons determined to be eligible, the particular Eligible Persons who will
receive an award under this Plan;

 

(b)                                 grant awards to Eligible Persons, determine
the price at which securities will be offered or awarded and the number of
securities to be offered or awarded to any of such persons, determine the other
specific terms and conditions of such awards consistent with the express limits
of this Plan, establish the installments (if any) in which such awards shall
become exercisable or shall vest (which may include, without limitation,
performance and/or time-based schedules), or determine that no delayed
exercisability or vesting is required, establish any applicable performance
targets, and establish the events of termination or reversion of such awards;

 

2

--------------------------------------------------------------------------------


 

(c)                                  approve the forms of award agreements
(which need not be identical either as to type of award or among participants);

 

(d)                                 construe and interpret this Plan and any
agreements defining the rights and obligations of the Corporation, its
Subsidiaries, and participants under this Plan, further define the terms used in
this Plan, and prescribe, amend and rescind rules and regulations relating to
the administration of this Plan or the awards granted under this Plan;

 

(e)                                  cancel, modify, or waive the Corporation’s
rights with respect to, or modify, discontinue, suspend, or terminate any or all
outstanding awards, subject to any required consent under Section 8.6.5;

 

(f)                                   subject to the requirements of
Section 409A of the Code (to the extent applicable), accelerate or extend the
vesting or exercisability or extend the term of any or all such outstanding
awards (in the case of options or stock appreciation rights, within the maximum
ten-year term of such awards) in such circumstances as the Administrator may
deem appropriate (including, without limitation, in connection with a
termination of employment or services or other events of a personal nature)
subject to any required consent under Section 8.6.5;

 

(g)                                  adjust the number of shares of Common Stock
subject to any award, adjust the price of any or all outstanding awards or
otherwise change previously imposed terms and conditions, in such circumstances
as the Administrator may deem appropriate, in each case subject to Sections 4
and 8.6 (subject to the no repricing provision below);

 

(h)                                 determine the date of grant of an award,
which may be a designated date after but not before the date of the
Administrator’s action (unless otherwise designated by the Administrator, the
date of grant of an award shall be the date upon which the Administrator took
the action granting an award);

 

(i)                                     determine whether, and the extent to
which, adjustments are required pursuant to Section 7 hereof and authorize the
termination, conversion, substitution or succession of awards upon the
occurrence of an event of the type described in Section 7;

 

(j)                                    acquire or settle (subject to Sections 7
and 8.6) rights under awards in cash, stock of equivalent value, or other
consideration (subject to the no repricing provision below);

 

3

--------------------------------------------------------------------------------


 

(k)                                 determine the fair market value of the
Common Stock or awards under this Plan from time to time and/or the manner in
which such value will be determined; and

 

(l)                                     prescribe, amend and rescind rules and
regulations relating to this Plan, including rules and regulations relating to
sub-plans established for the purpose of satisfying applicable foreign laws or
for qualifying for favorable tax treatment under applicable foreign laws.

 

Notwithstanding the foregoing and except for an adjustment pursuant to
Section 7.1 or a repricing approved by stockholders, in no case may the
Administrator (1) amend an outstanding stock option or SAR to reduce the
exercise price or base price of the award, (2) cancel, exchange or surrender an
outstanding stock option or SAR in exchange for cash or other awards for the
purpose of repricing the award, or (3) cancel, exchange, or surrender an
outstanding stock option or SAR in exchange for an option or SAR with an
exercise or base price that is less than the exercise or base price of the
original award.

 

3.3                               Binding Determinations.  Any action taken by,
or inaction of, the Corporation, any Subsidiary, or the Administrator relating
or pursuant to this Plan and within its authority hereunder or under applicable
law shall be within the absolute discretion of that entity or body and shall be
conclusive and binding upon all persons.  Neither the Board nor any Board
committee, nor any member thereof or person acting at the direction thereof,
shall be liable for any act, omission, interpretation, construction or
determination made in good faith in connection with this Plan (or any award made
under this Plan), and all such persons shall be entitled to indemnification and
reimbursement by the Corporation in respect of any claim, loss, damage or
expense (including, without limitation, attorneys’ fees) arising or resulting
therefrom to the fullest extent permitted by law and/or under any directors and
officers liability insurance coverage that may be in effect from time to time.

 

3.4                               Reliance on Experts.  In making any
determination or in taking or not taking any action under this Plan, the Board
or a committee, as the case may be, may obtain and may rely upon the advice of
experts, including employees and professional advisors to the Corporation.  No
director, officer or agent of the Corporation or any of its Subsidiaries shall
be liable for any such action or determination taken or made or omitted in good
faith.

 

4.                                      SHARES OF COMMON STOCK SUBJECT TO THE
PLAN; SHARE LIMITS

 

4.1                               Shares Available.  Subject to the provisions
of Section 7.1, the capital stock that may be delivered under this Plan shall be
shares of the Corporation’s authorized but unissued Common Stock and any shares
of its Common Stock

 

4

--------------------------------------------------------------------------------


 

held as treasury shares.  For purposes of this Plan, “Common Stock” shall mean
the common stock of the Corporation and such other securities or property as may
become the subject of awards under this Plan, or may become subject to such
awards, pursuant to an adjustment made under Section 7.1.

 

4.2                               Share Limits.  The maximum number of shares of
Common Stock that may be delivered pursuant to awards granted to Eligible
Persons under this Plan (the “Share Limit”) is equal to 33,000,000 shares of
Common Stock.

 

Shares issued in respect of any “Full-Value Award” granted under this Plan shall
be counted against the foregoing Share Limit as 1.5 shares for every one share
actually issued in connection with such award.  (For example, if a stock bonus
of 100 shares of Common Stock is granted under this Plan, 150 shares shall be
charged against the Share Limit in connection with that award.) For this
purpose, a “Full-Value Award” means any award under this Plan that is not a
stock option grant or a stock appreciation right grant.

 

The following limits also apply with respect to awards granted under this Plan:

 

(a)                                 The maximum number of shares of Common Stock
that may be delivered pursuant to options qualified as incentive stock options
granted under this Plan is 14,000,000 shares.

 

(b)                                 The maximum number of shares of Common Stock
subject to those options and stock appreciation rights that are granted during
any calendar year to any individual under this Plan is 2,000,000 shares.

 

(c)                                  The maximum value of any awards granted to
an Eligible Person who is a non-employee director in any consecutive 12-month
period is $250,000.

 

(d)                                 Additional limits with respect to
Performance-Based Awards are set forth in Section 5.2.3.

 

Each of the foregoing numerical limits is subject to adjustment as contemplated
by Section 4.3, Section 7.1, and Section 8.10.

 

4.3                               Awards Settled in Cash, Reissue of Awards and
Shares.  To the extent that an award is settled in cash or a form other than
shares of Common Stock, the shares that would have been delivered had there been
no such cash or other settlement shall not be counted against the shares
available for issuance under this Plan.  In the event that shares of Common
Stock are delivered in respect of a dividend equivalent right granted under this
Plan, the actual number of shares delivered with respect to the award shall be
counted against the share limits of this Plan (including, for purposes of
clarity, the

 

5

--------------------------------------------------------------------------------


 

limits of Section 4.2 of this Plan).  (For purposes of clarity, if 1,000
dividend equivalent rights are granted and outstanding when the Corporation pays
a dividend, and 50 shares are delivered in payment of those rights with respect
to that dividend, 50 shares shall be counted against the share limits of this
Plan).  To the extent that shares of Common Stock are delivered pursuant to the
exercise of a stock appreciation right or stock option granted under this Plan,
the number of underlying shares as to which the exercise related shall be
counted against the applicable share limits under Section 4.2, as opposed to
only counting the shares actually issued.  (For purposes of clarity, if a stock
appreciation right relates to 100,000 shares and is exercised at a time when the
payment due to the participant is 15,000 shares, 100,000 shares shall be charged
against the applicable share limits under Section 4.2 with respect to such
exercise.) Shares that are subject to or underlie awards which expire or for any
reason are cancelled or terminated, are forfeited, fail to vest, or for any
other reason are not paid or delivered under this Plan shall again be available
for subsequent awards under this Plan.  Shares that are exchanged by a
participant or withheld by the Corporation as full or partial payment in
connection with any award under this Plan, as well as any shares exchanged by a
participant or withheld by the Corporation or one of its Subsidiaries to satisfy
the tax withholding obligations related to any award, shall not be available for
subsequent awards under this Plan.  Refer to Section 8.10 for application of the
foregoing share limits with respect to assumed awards.  The foregoing
adjustments to the share limits of this Plan are subject to any applicable
limitations under Section 162(m) of the Code with respect to awards intended as
performance-based compensation thereunder.

 

4.4                               Reservation of Shares; No Fractional Shares;
Minimum Issue.  The Corporation shall at all times reserve a number of shares of
Common Stock sufficient to cover the Corporation’s obligations and contingent
obligations to deliver shares with respect to awards then outstanding under this
Plan (exclusive of any dividend equivalent obligations to the extent the
Corporation has the right to settle such rights in cash).  No fractional shares
shall be delivered under this Plan.  The Administrator may pay cash in lieu of
any fractional shares in settlements of awards under this Plan.  No fewer than
100 shares may be purchased on exercise of any award (or, in the case of stock
appreciation or purchase rights, no fewer than 100 rights may be exercised at
any one time) unless the total number purchased or exercised is the total number
at the time available for purchase or exercise under the award.

 

5.                                      AWARDS

 

5.1                               Type and Form of Awards.  The Administrator
shall determine the type or types of award(s) to be made to each selected
Eligible Person.  Awards may be granted singly, in combination or in tandem. 
Awards also may be made in combination or in tandem with, in replacement of, as
alternatives to, or as the

 

6

--------------------------------------------------------------------------------


 

payment form for grants or rights under any other employee or compensation plan
of the Corporation or one of its Subsidiaries.  The types of awards that may be
granted under this Plan are (subject, in each case, to the no repricing
provisions of Section 3.2):

 

5.1.1                     Stock Options.  A stock option is the grant of a right
to purchase a specified number of shares of Common Stock during a specified
period as determined by the Administrator.  An option may be intended as an
incentive stock option within the meaning of Section 422 of the Code (an “ISO”)
or a nonqualified stock option (an option not intended to be an ISO).  The award
agreement for an option will indicate if the option is intended as an ISO;
otherwise it will be deemed to be a nonqualified stock option.  The maximum term
of each option (ISO or nonqualified) shall be ten (10) years.  The per share
exercise price for each option shall be not less than 100% of the fair market
value of a share of Common Stock on the date of grant of the option.  When an
option is exercised, the exercise price for the shares to be purchased shall be
paid in full in cash or such other method permitted by the Administrator
consistent with Section 5.5.

 

5.1.2                     Additional Rules Applicable to ISOs.  To the extent
that the aggregate fair market value (determined at the time of grant of the
applicable option) of stock with respect to which ISOs first become exercisable
by a participant in any calendar year exceeds $100,000, taking into account both
Common Stock subject to ISOs under this Plan and stock subject to ISOs under all
other plans of the Corporation or one of its Subsidiaries (or any parent or
predecessor corporation to the extent required by and within the meaning of
Section 422 of the Code and the regulations promulgated thereunder), such
options shall be treated as nonqualified stock options.  In reducing the number
of options treated as ISOs to meet the $100,000 limit, the most recently granted
options shall be reduced first.  To the extent a reduction of simultaneously
granted options is necessary to meet the $100,000 limit, the Administrator may,
in the manner and to the extent permitted by law, designate which shares of
Common Stock are to be treated as shares acquired pursuant to the exercise of an
ISO.  ISOs may only be granted to employees of the Corporation or one of its
subsidiaries (for this purpose, the term “subsidiary” is used as defined in
Section 424(f) of the Code, which generally requires an unbroken chain of
ownership of at least 50% of the total combined voting power of all classes of
stock of each subsidiary in the chain beginning with the Corporation and ending
with the subsidiary in question).  There shall be imposed in any award agreement
relating to ISOs such other terms and conditions as from time to time are
required in order that the option be an “incentive stock option” as that term is
defined in Section 422 of the Code.  No ISO may be granted to

 

7

--------------------------------------------------------------------------------


 

any person who, at the time the option is granted, owns (or is deemed to own
under Section 424(d) of the Code) shares of outstanding Common Stock possessing
more than 10% of the total combined voting power of all classes of stock of the
Corporation, unless the exercise price of such option is at least 110% of the
fair market value of the stock subject to the option and such option by its
terms is not exercisable after the expiration of five years from the date such
option is granted.

 

5.1.3                     Stock Appreciation Rights.  A stock appreciation right
or “SAR” is a right to receive a payment, in cash and/or Common Stock, equal to
the excess of the fair market value of a specified number of shares of Common
Stock on the date the SAR is exercised over the “base price” of the award, which
base price shall be set forth in the applicable award agreement and shall be not
less than 100% of the fair market value of a share of Common Stock on the date
of grant of the SAR.  The maximum term of a SAR shall be ten (10) years.

 

5.1.4                     Other Awards.  The other types of awards that may be
granted under this Plan include: (a) stock bonuses, restricted stock,
performance stock, stock units, phantom stock, dividend equivalents, or similar
rights to purchase or acquire shares, whether at a fixed or variable price or
ratio related to the Common Stock, upon the passage of time, the occurrence of
one or more events, or the satisfaction of performance criteria or other
conditions, or any combination thereof; (b) any other award with a value derived
from the value of or related to the Common Stock and/or returns thereon; or
(c) cash awards granted consistent with Section 5.2 below.

 

5.2                               Section 162(m) Performance-Based Awards. 
Without limiting the generality of the foregoing, any of the types of awards
listed in Section 5.1.4 above may be, and options and SARs granted to officers
and employees (“Qualifying Options” and “Qualifying SARs,” respectively)
typically will be, granted as awards intended to satisfy the requirements for
“performance-based compensation” within the meaning of Section 162(m) of the
Code (“Performance-Based Awards”).  The grant, vesting, exercisability or
payment of Performance-Based Awards may depend (or, in the case of Qualifying
Options or Qualifying SARs, may also depend) on the degree of achievement of one
or more performance goals relative to a pre-established targeted level or levels
using one or more of the Business Criteria set forth below (on an absolute or
relative basis) for the Corporation on a consolidated basis or for one or more
of the Corporation’s subsidiaries, segments, divisions or business units, or any
combination of the foregoing.  Any Qualifying Option or Qualifying SAR shall be
subject only to the requirements of Section 5.2.1 and 5.2.3 in order for such
award to satisfy the requirements for “performance-based compensation” under
Section 162(m) of the Code.  Any other Performance-Based Award shall be subject
to all of the following provisions of this Section 5.2.

 

8

--------------------------------------------------------------------------------


 

5.2.1                     Class; Administrator.  The eligible class of persons
for Performance-Based Awards under this Section 5.2 shall be officers and
employees of the Corporation or one of its Subsidiaries.  The Administrator
approving Performance-Based Awards or making any certification required pursuant
to Section 5.2.4 must be constituted as provided in Section 3.1 for awards that
are intended as performance-based compensation under Section 162(m) of the Code.

 

5.2.2                     Performance Goals.  The specific performance goals for
Performance-Based Awards (other than Qualifying Options and Qualifying SARs)
shall be, on an absolute or relative basis, established based on one or more of
the following business criteria (“Business Criteria”) as selected by the
Administrator in its sole discretion: net income; pre-tax income; operating
income; cash flow; earnings per share; return on equity; return on invested
capital or assets; cost reduction or savings; funds from operations; funds from
operations per share; funds from operations payout ratio; adjusted funds from
operations; cash and/or funds available for distribution; funds available for
distribution per share; funds available for distribution payout ratio;
appreciation in the fair market value of Common Stock; return on investment;
total return to stockholders; net earnings; earnings before or after any one or
more of interest, taxes, depreciation or amortization; net debt; same store cash
net operating income; dividend payout ratio; real estate or capital
expenditures; non-stabilized assets, balance sheet or debt ratings management;
or any combination or derivative thereof.  These terms are used as applied under
generally accepted accounting principles or in the financial reporting of the
Corporation or of its Subsidiaries.  To qualify awards as performance-based
under Section 162(m), the applicable Business Criterion (or Business Criteria,
as the case may be) and specific performance goal or goals (“targets”) must be
established and approved by the Administrator during the first 90 days of the
performance period (and, in the case of performance periods of less than one
year, in no event after 25% or more of the performance period has elapsed) and
while performance relating to such target(s) remains substantially uncertain
within the meaning of Section 162(m) of the Code.  Unless otherwise provided in
the applicable award agreement, performance targets shall be adjusted to
mitigate the unbudgeted impact of material, unusual or nonrecurring gains and
losses, accounting changes or other extraordinary events not foreseen at the
time the targets were set unless the Administrator provides otherwise at the
time of establishing the targets.  The applicable performance measurement period
may not be less than three months nor more than 10 years.

 

9

--------------------------------------------------------------------------------


 

5.2.3                     Form of Payment; Maximum Performance-Based Award. 
Grants or awards under this Section 5.2 may be paid in cash or shares of Common
Stock or any combination thereof.  Grants of Qualifying Options and Qualifying
SARs to any one participant in any one calendar year shall be subject to the
limit set forth in Section 4.2(b).  The maximum number of shares of Common Stock
which may be delivered pursuant to Performance-Based Awards (other than
Qualifying Options and Qualifying SARs, and other than cash awards covered by
the following sentence) that are granted to any one participant in any one
calendar year shall not exceed 1,000,000 shares, either individually or in the
aggregate, subject to adjustment as provided in Section 7.1.  In addition, the
aggregate amount of compensation to be paid to any one participant in respect of
all Performance-Based Awards payable only in cash and not related to shares of
Common Stock and granted to that participant in any one calendar year shall not
exceed $5,000,000.  Awards that are cancelled during the year shall be counted
against these limits to the extent required by Section 162(m) of the Code. 
Performance-Based Awards shall be paid, unless otherwise determined by the
Administrator, no later than 2 ½ months after the tax year in which the
Performance-Based Award vests, consistent with the requirements of Section 409A
of the Code.

 

5.2.4                     Certification of Payment.  Before any
Performance-Based Award under this Section 5.2 (other than Qualifying Options
and Qualifying SARs) is paid and to the extent required to qualify the award as
performance-based compensation within the meaning of Section 162(m) of the Code,
the Administrator must certify in writing that the performance target(s) and any
other material terms of the Performance-Based Award were in fact timely
satisfied.

 

5.2.5                     Reservation of Discretion.  The Administrator will
have the discretion to determine the restrictions or other limitations of the
individual awards granted under this Section 5.2 including the authority to
reduce awards, payouts or vesting or to pay no awards, in its sole discretion,
if the Administrator preserves such authority at the time of grant by language
to this effect in its authorizing resolutions or otherwise.

 

5.2.6                     Expiration of Grant Authority.  As required pursuant
to Section 162(m) of the Code and the regulations promulgated thereunder, the
Administrator’s authority to grant new awards that are intended to qualify as
performance-based compensation within the meaning of

 

10

--------------------------------------------------------------------------------


 

Section 162(m) of the Code (other than Qualifying Options and Qualifying SARs)
shall terminate upon the first meeting of the Corporation’s stockholders that
occurs in the fifth year following the year in which the Corporation’s
stockholders first approve this Plan.

 

5.2.7                     Additional Limitations.  Notwithstanding any other
provision of this Plan and except as otherwise determined by the Administrator,
any individual award granted under this Section 5.2 that is intended to qualify
as performance-based compensation within the meaning of Section 162(m) of the
Code shall be subject to any additional limitations that are requirements for
qualification as performance-based compensation within the meaning of
Section 162(m) of the Code, and this Plan and the applicable award agreement
shall be deemed amended to the extent necessary to conform to such requirements.

 

5.2.8                     Dividend Equivalent Rights.  With respect to any
Performance-Based Award, the Administrator may provide that the Participant will
have the right to receive a dividend equivalent right, provided that such
dividend equivalent right shall be subject to the same terms and conditions of
the underlying award.

 

5.3                               Award Agreements.  Each award shall be
evidenced by either (1) a written award agreement in a form approved by the
Administrator and executed by the Corporation by an officer duly authorized to
act on its behalf, or (2) an electronic notice of award grant in a form approved
by the Administrator and recorded by the Corporation (or its designee) in an
electronic recordkeeping system used for the purpose of tracking award grants
under this Plan generally (in each case, an “award agreement”), as the
Administrator may provide and, in each case and if required by the
Administrator, executed or otherwise electronically accepted by the recipient of
the award in such form and manner as the Administrator may require.  The
Administrator may authorize any officer of the Corporation (other than the
particular award recipient) to execute any or all award agreements on behalf of
the Corporation.  The award agreement shall set forth the material terms and
conditions of the award as established by the Administrator consistent with the
express limitations of this Plan.  Any award agreement evidencing awards
intended to qualify as performance-based compensation within the meaning of
Section 162(m) of the Code shall contain such terms and conditions as may be
necessary to meet the applicable provisions of Section 162(m) of the Code.

 

5.4                               Deferrals and Settlements.  Payment of awards
may be in the form of cash, Common Stock, other awards or combinations thereof
as the Administrator shall determine, and with such restrictions as it may
impose.  The Administrator may also require or permit participants to elect to
defer the

 

11

--------------------------------------------------------------------------------


 

issuance of shares or the settlement of awards in cash under such rules and
procedures as it may establish under this Plan.  The Administrator may also
provide that deferred settlements include the payment or crediting of interest
or other earnings on the deferral amounts, or the payment or crediting of
dividend equivalents where the deferred amounts are denominated in shares.

 

5.5                               Consideration for Common Stock or Awards. 
Except as provided herein, the purchase price for any award granted under this
Plan or the Common Stock to be delivered pursuant to an award, as applicable,
may be paid by means of any lawful consideration as determined by the
Administrator, including, without limitation, one or a combination of the
following methods:

 

·                  services rendered by the recipient of such award;

 

·                  cash, check payable to the order of the Corporation, or
electronic funds transfer;

 

·                  notice and third party payment in such manner as may be
authorized by the Administrator;

 

·                  the delivery of previously owned shares of Common Stock;

 

·                  by a reduction in the number of shares otherwise deliverable
pursuant to the award; or

 

·                  subject to such procedures as the Administrator may adopt,
pursuant to a “cashless exercise” with a third party who provides financing for
the purposes of (or who otherwise facilitates) the purchase or exercise of
awards.

 

In no event shall any shares newly-issued by the Corporation be issued for less
than the minimum lawful consideration for such shares or for consideration other
than consideration permitted by applicable state law.  The Administrator shall
not permit any participant to pay any portion of the exercise or purchase price
of any award granted under this Plan by means of a promissory note.  Shares of
Common Stock used to satisfy the exercise price of an option shall be valued at
their fair market value on the date of exercise.  The Corporation will not be
obligated to deliver any shares unless and until it receives full payment of the
exercise or purchase price therefor and any related withholding obligations
under Section 8.5 and any other conditions to exercise or purchase have been
satisfied.  Unless otherwise expressly provided in the applicable award
agreement, the Administrator may at any time eliminate or limit a participant’s
ability to pay the purchase or exercise price of any award or shares by any
method other than cash payment to the Corporation.

 

12

--------------------------------------------------------------------------------


 

5.6                               Definition of Fair Market Value.  For purposes
of this Plan, “fair market value” shall mean, unless otherwise determined or
provided by the Administrator in the circumstances, the closing price of a share
of Common Stock as reported on the composite tape for securities listed on the
New York Stock Exchange (the “Exchange”) for the date in question or, if no
sales of Common Stock were made on the Exchange on that date, the average of the
closing prices of a share of Common Stock as reported on said composite tape for
the next preceding day and the next succeeding day on which sales of Common
Stock were made on the Exchange.  The Administrator may, however, provide with
respect to one or more awards that the fair market value shall equal the closing
price of a share of Common Stock as reported on the composite tape for
securities listed on the Exchange for the last trading day prior to the date in
question or the average of the high and low trading prices of a share of Common
Stock as reported on the composite tape for securities listed on the Exchange
for the date in question or the most recent trading day.  If the Common Stock is
no longer listed or is no longer actively traded on the Exchange as of the
applicable date, the fair market value of the Common Stock shall be the value as
reasonably determined by the Administrator for purposes of the award in the
circumstances.  The Administrator also may adopt a different methodology for
determining fair market value with respect to one or more awards if a different
methodology is necessary or advisable to secure any intended favorable tax,
legal or other treatment for the particular award(s) (for example, and without
limitation, the Administrator may provide that fair market value for purposes of
one or more awards will be based on an average of closing prices (or the average
of high and low daily trading prices) for a specified period preceding the
relevant date).

 

5.7                               Transfer Restrictions.

 

5.7.1                     Limitations on Exercise and Transfer.  Unless
otherwise expressly provided in (or pursuant to) this Section 5.7, by applicable
law and by the award agreement, as the same may be amended, (a) all awards are
non-transferable and shall not be subject in any manner to sale, transfer,
anticipation, alienation, assignment, pledge, encumbrance or charge; (b) awards
shall be exercised only by the participant; and (c) amounts payable or shares
issuable pursuant to any award shall be delivered only to (or for the account
of) the participant.

 

5.7.2                     Exceptions.  The Administrator may permit awards to be
exercised by and paid to, or otherwise transferred to, other persons or entities
pursuant to such conditions and procedures, including limitations on subsequent
transfers, as the Administrator may, in its sole discretion, establish in
writing.  Any permitted transfer shall be subject to compliance with applicable
federal and state securities laws and shall not be for value (other than nominal
consideration, settlement of marital property rights, or for interests in an
entity in which more than 50% of the voting interests are held by the Eligible
Person or by the Eligible Person’s family members).

 

13

--------------------------------------------------------------------------------


 

5.7.3                     Further Exceptions to Limits on Transfer.  The
exercise and transfer restrictions in Section 5.7.1 shall not apply to:

 

(a)                                 transfers to the Corporation (for example,
in connection with the expiration or termination of the award),

 

(b)                                 the designation of a beneficiary to receive
benefits in the event of the participant’s death or, if the participant has
died, transfers to or exercise by the participant’s beneficiary, or, in the
absence of a validly designated beneficiary, transfers by will or the laws of
descent and distribution,

 

(c)                                  subject to any applicable limitations on
ISOs, transfers to a family member (or former family member) pursuant to a
domestic relations order if approved or ratified by the Administrator,

 

(d)                                 if the participant has suffered a
disability, permitted transfers or exercises on behalf of the participant by his
or her legal representative, or

 

(e)                                  the authorization by the Administrator of
“cashless exercise” procedures with third parties who provide financing for the
purpose of (or who otherwise facilitate) the exercise of awards consistent with
applicable laws and the express authorization of the Administrator.

 

5.8                               International Awards.  One or more awards may
be granted to Eligible Persons who provide services to the Corporation or one of
its Subsidiaries outside of the United States.  Any awards granted to such
persons may be granted pursuant to the terms and conditions of any applicable
sub-plans, if any, appended to this Plan and approved by the Administrator.

 

6.                                      EFFECT OF TERMINATION OF SERVICE ON
AWARDS

 

6.1                               General.  The Administrator shall establish
the effect of a termination of employment or service on the rights and benefits
under each award under this Plan and in so doing may make distinctions based
upon, inter alia, the cause of termination and type of award.  If the
participant is not an employee of the Corporation or one of its Subsidiaries and
provides other services to the Corporation or one of its Subsidiaries, the
Administrator shall be the sole judge for purposes of this Plan (unless a
contract or the award otherwise provides) of whether the participant continues
to render services to the Corporation or one of its Subsidiaries and the date,
if any, upon which such services shall be deemed to have terminated.

 

14

--------------------------------------------------------------------------------


 

6.2                               Events Not Deemed Terminations of Service. 
Unless the express policy of the Corporation or one of its Subsidiaries, or the
Administrator, otherwise provides, the employment relationship shall not be
considered terminated in the case of (a) sick leave, (b) military leave, or
(c) any other leave of absence authorized by the Corporation or one of its
Subsidiaries, or the Administrator; provided that, unless reemployment upon the
expiration of such leave is guaranteed by contract or law, or the Administrator
otherwise provides, such leave is for a period of not more than three months. 
In the case of any employee of the Corporation or one of its Subsidiaries on an
approved leave of absence, continued vesting of the award while on leave from
the employ of the Corporation or one of its Subsidiaries may be suspended until
the employee returns to service, unless the Administrator otherwise provides or
applicable law otherwise requires.  In no event shall an award be exercised
after the expiration of the term set forth in the award agreement.

 

6.3                               Effect of Change of Subsidiary Status.  For
purposes of this Plan and any award, if an entity ceases to be a Subsidiary of
the Corporation a termination of employment or service shall be deemed to have
occurred with respect to each Eligible Person in respect of such Subsidiary who
does not continue as an Eligible Person in respect of another entity within the
Corporation or another Subsidiary that continues as such after giving effect to
the transaction or other event giving rise to the change in status.

 

7.                                      ADJUSTMENTS; ACCELERATION

 

7.1                               Adjustments.  Subject to Section 7.2, upon
(or, as may be necessary to effect the adjustment, immediately prior to): any
reclassification, recapitalization, stock split (including a stock split in the
form of a stock dividend) or reverse stock split; any merger, combination,
consolidation, or other reorganization; any spin-off, split-up, or similar
extraordinary dividend distribution in respect of the Common Stock; or any
exchange of Common Stock or other securities of the Corporation, or any similar,
unusual or extraordinary corporate transaction in respect of the Common Stock;
then the Administrator shall equitably and proportionately adjust (1) the number
and type of shares of Common Stock (or other securities) that thereafter may be
made the subject of awards (including the specific share limits, maximums and
numbers of shares set forth elsewhere in this Plan), (2) the number, amount and
type of shares of Common Stock (or other securities or property) subject to any
outstanding awards, (3) the grant, purchase, or exercise price (which term
includes the base price of any SAR or similar right) of any outstanding awards,
and/or (4) the securities, cash or other property deliverable upon exercise or
payment of any outstanding awards, in each case to the extent necessary to
preserve (but not increase) the level of incentives intended by this Plan and
the then-outstanding awards.

 

15

--------------------------------------------------------------------------------


 

Unless otherwise expressly provided in the applicable award agreement, upon (or,
as may be necessary to effect the adjustment, immediately prior to) any event or
transaction described in the preceding paragraph or a sale of all or
substantially all of the business or assets of the Corporation as an entirety,
the Administrator shall equitably and proportionately adjust the performance
standards applicable to any then-outstanding performance-based awards to the
extent necessary to preserve (but not increase) the level of incentives intended
by this Plan and the then-outstanding performance-based awards.

 

It is intended that, if possible, any adjustments contemplated by the preceding
two paragraphs be made in a manner that satisfies applicable U.S. legal, tax
(including, without limitation and as applicable in the circumstances,
Section 424 of the Code, Section 409A of the Code and Section 162(m) of the
Code) and accounting (so as to not trigger any charge to earnings with respect
to such adjustment) requirements.

 

Without limiting the generality of Section 3.3, any good faith determination by
the Administrator as to whether an adjustment is required in the circumstances
pursuant to this Section 7.1, and the extent and nature of any such adjustment,
shall be conclusive and binding on all persons.

 

7.2                               Corporate Transactions—Assumption and
Termination of Awards.  Upon the occurrence of any of the following: any merger,
combination, consolidation, or other reorganization; any exchange of Common
Stock or other securities of the Corporation; a sale of all or substantially all
the business, stock or assets of the Corporation; a dissolution of the
Corporation; or any other event in which the Corporation does not survive (or
does not survive as a public company in respect of its Common Stock); then the
Administrator may make provision for a cash payment in settlement of, or for the
assumption, substitution or exchange of any or all outstanding share-based
awards or the cash, securities or property deliverable to the holder of any or
all outstanding share-based awards, based upon, to the extent relevant under the
circumstances, the distribution or consideration payable to holders of the
Common Stock upon or in respect of such event.  Upon the occurrence of any event
described in the preceding sentence, then, unless the Administrator has made a
provision for the substitution, assumption, exchange or other continuation or
settlement of the award or the award would otherwise continue in accordance with
its terms in the circumstances: (1) unless otherwise provided in the applicable
award agreement, each then-outstanding option and SAR shall become fully vested,
all shares of restricted stock then outstanding shall fully vest free of
restrictions, and each other award granted under this Plan that is then
outstanding shall become payable

 

16

--------------------------------------------------------------------------------


 

to the holder of such award; and (2) each award shall terminate upon the related
event; provided that the holder of an option or SAR shall be given reasonable
advance notice of the impending termination and a reasonable opportunity to
exercise his or her outstanding vested options and SARs (after giving effect to
any accelerated vesting required in the circumstances) in accordance with their
terms before the termination of such awards (except that in no case shall more
than ten days’ notice of the impending termination be required and any
acceleration of vesting and any exercise of any portion of an award that is so
accelerated may be made contingent upon the actual occurrence of the event).

 

The Administrator may adopt such valuation methodologies for outstanding awards
as it deems reasonable in the event of a cash or property settlement and, in the
case of options, SARs or similar rights, but without limitation on other
methodologies, may base such settlement solely upon the excess if any of the per
share amount payable upon or in respect of such event over the exercise or base
price of the award.

 

In any of the events referred to in this Section 7.2 or in Section 7.3, the
Administrator may take such action contemplated by this Section 7.2 or
Section 7.3 prior to such event (as opposed to on the occurrence of such event)
to the extent that the Administrator deems the action necessary to permit the
participant to realize the benefits intended to be conveyed with respect to the
underlying shares.  Without limiting the generality of the foregoing, the
Administrator may deem an acceleration to occur immediately prior to the
applicable event and/or reinstate the original terms of the award if an event
giving rise to an acceleration does not occur.

 

Without limiting the generality of Section 3.3, any good faith determination by
the Administrator pursuant to its authority under this Section 7.2 shall be
conclusive and binding on all persons.

 

7.3                               Possible Acceleration of Awards.  Without
limiting Section 7.2, in the event of a Change in Control Event (as defined
below), the Administrator may, in its discretion, provide that any outstanding
option or SAR shall become fully vested, that any share of restricted stock then
outstanding shall fully vest free of restrictions, and, subject to compliance
with the requirements of Section 409A of the Code, that any other award granted
under this Plan that is then outstanding shall be payable to the holder of such
award.  The Administrator may take such action with respect to all awards then
outstanding or only with respect to certain specific awards identified by the
Administrator in the circumstances.  For purposes of this Plan, “Change in
Control Event” means the occurrence of any of the following after the Effective
Date:

 

17

--------------------------------------------------------------------------------


 

(a)                                 The acquisition by any individual, entity or
group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act (a
“Person”))  of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of 25% or more of either (1) the
then-outstanding shares of common stock of the Corporation (the “Outstanding
Company Common Stock”) or (2) the combined voting power of the then-outstanding
voting securities of the Corporation entitled to vote generally in the election
of directors (the “Outstanding Company Voting Securities”); provided, however,
that, for purposes of this clause (a), the following acquisitions shall not
constitute a Change in Control Event; (A) any acquisition directly from the
Corporation, (B) any acquisition by the Corporation, (C) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the
Corporation or any affiliate of the Corporation or a successor, (D) any
acquisition by any entity pursuant to a transaction that complies with clauses
(c)(1), (2) and (3) below, and (E) any acquisition by a Person who owned at
least 25% of either the Outstanding Company Common Stock or the Outstanding
Company Voting Securities as of the Effective Date or an affiliate of any such
Person;

 

(b)                                 A change in the Board or its members such
that individuals who, as of the later of the Effective Date or the date that is
two years prior to such change (the later of such two dates is referred to as
the “Measurement Date”), constitute the Board (the “Incumbent Board”) cease for
any reason to constitute at least a majority of the Board; provided, however,
that any individual becoming a director subsequent to the Measurement Date whose
election, or nomination for election by the Corporation’s stockholders, was
approved by a vote of at least two-thirds of the directors then comprising the
Incumbent Board (including for these purposes, the new members whose election or
nomination was so approved, without counting the member and his predecessor
twice) shall be considered as though such individual were a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board;

 

(c)                                  Consummation of a reorganization, merger,
statutory share exchange or consolidation or similar corporate transaction
involving the Corporation or any of its Subsidiaries, a sale or other
disposition of all or substantially all of the assets of the Corporation, or the
acquisition of assets or stock of another entity by the Corporation or any of
its Subsidiaries (each, a “Business Combination”), in each case unless,
following such Business Combination, (1) all or substantially all of the
individuals and entities that were the beneficial owners of the

 

18

--------------------------------------------------------------------------------


 

Outstanding Company Common Stock and the Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 66 2/3% of the then-outstanding shares of common stock and
the combined voting power of the then-outstanding voting securities entitled to
vote generally in the election of directors, as the case may be, of the entity
resulting from such Business Combination (including, without limitation, an
entity that, as a result of such transaction, owns the Corporation or all or
substantially all of the Corporation’s assets directly or through one or more
subsidiaries (a “Parent”)) in substantially the same proportions as their
ownership immediately prior to such Business Combination of the Outstanding
Company Common Stock and the Outstanding Company Voting Securities, as the case
may be, (2) no Person (excluding any entity resulting from such Business
Combination or a Parent or any employee benefit plan (or related trust) of the
Corporation or such entity resulting from such Business Combination or Parent)
beneficially owns, directly or indirectly, more than 25% of, respectively, the
then-outstanding shares of common stock of the entity resulting from such
Business Combination or the combined voting power of the then-outstanding voting
securities of such entity, except to the extent that the ownership in excess of
25% existed prior to the Business Combination, and (3) at least a majority of
the members of the board of directors or trustees of the entity resulting from
such Business Combination or a Parent were members of the Incumbent Board
(determined pursuant to clause (b) above using the date that is the later of the
Effective Date or the date that is two years prior to the Business Combination
as the Measurement Date) at the time of the execution of the initial agreement
or of the action of the Board providing for such Business Combination; or

 

(d)                                 Approval by the stockholders of the
Corporation of a complete liquidation or dissolution of the Corporation other
than in the context of a transaction that does not constitute a Change in
Control Event under clause (c) above.

 

Notwithstanding the foregoing, if a Change in Control Event constitutes a
payment event with respect to any award which provides for the deferral of
compensation that is subject to Section 409A of the Code, to the extent required
to avoid the imposition of additional taxes under Section 409A of the Code, the
transaction or event described in clause (a), (b), (c) or (d) with respect to
such award shall only constitute a Change in Control Event for purposes of the
payment timing of such award if such transaction also constitutes a “change in
control event,” as defined in Treasury Regulation 1.409A-3(i)(5).  The
Administrator shall have full and final authority to determine conclusively
whether a Change in Control Event of the Corporation has occurred pursuant to
the above definition, the date of the occurrence of such Change in Control Event
and any incidental matters relating thereto.

 

19

--------------------------------------------------------------------------------


 

7.4                               Other Acceleration Rules.  The Administrator
may override the provisions of Section 7.2 and/or 7.3 by express provision in
the award agreement and may accord any Eligible Person a right to refuse any
acceleration, whether pursuant to the award agreement or otherwise, in such
circumstances as the Administrator may approve.  The portion of any ISO
accelerated in connection with a Change in Control Event or any other action
permitted hereunder shall remain exercisable as an ISO only to the extent the
applicable $100,000 limitation on ISOs is not exceeded.  To the extent exceeded,
the accelerated portion of the option shall be exercisable as a nonqualified
stock option under the Code.

 

8.                                      OTHER PROVISIONS

 

8.1                               Compliance with Laws.  This Plan, the granting
and vesting of awards under this Plan, the offer, issuance and delivery of
shares of Common Stock, and/or the payment of money under this Plan or under
awards are subject to compliance with all applicable federal and state laws,
rules and regulations (including but not limited to state and federal securities
law, federal margin requirements) and to such approvals by any listing,
regulatory or governmental authority as may, in the opinion of counsel for the
Corporation, be necessary or advisable in connection therewith.  The person
acquiring any securities under this Plan will, if requested by the Corporation
or one of its Subsidiaries, provide such assurances and representations to the
Corporation or one of its Subsidiaries as the Administrator may deem necessary
or desirable to assure compliance with all applicable legal and accounting
requirements.

 

8.2                               No Rights to Award.  No person shall have any
claim or rights to be granted an award (or additional awards, as the case may
be) under this Plan, subject to any express contractual rights (set forth in a
document other than this Plan) to the contrary.

 

8.3                               No Employment/Service Contract.  Nothing
contained in this Plan (or in any other documents under this Plan or in any
award) shall confer upon any Eligible Person or other participant any right to
continue in the employ or other service of the Corporation or one of its
Subsidiaries, constitute any contract or agreement of employment or other
service or affect an employee’s status as an employee at will, nor shall
interfere in any way with the right of the Corporation or one of its
Subsidiaries to change a person’s compensation or other benefits, or to
terminate his or her employment or other service, with or without cause. 
Nothing in this Section 8.3, however, is intended to adversely affect any
express independent right of such person under a separate employment or service
contract other than an award agreement.

 

20

--------------------------------------------------------------------------------


 

8.4                               Plan Not Funded.  Awards payable under this
Plan shall be payable in shares or from the general assets of the Corporation,
and no special or separate reserve, fund or deposit shall be made to assure
payment of such awards.  No participant, beneficiary or other person shall have
any right, title or interest in any fund or in any specific asset (including
shares of Common Stock, except as expressly otherwise provided) of the
Corporation or one of its Subsidiaries by reason of any award hereunder. 
Neither the provisions of this Plan (or of any related documents), nor the
creation or adoption of this Plan, nor any action taken pursuant to the
provisions of this Plan shall create, or be construed to create, a trust of any
kind or a fiduciary relationship between the Corporation or one of its
Subsidiaries and any participant, beneficiary or other person.  To the extent
that a participant, beneficiary or other person acquires a right to receive
payment pursuant to any award hereunder, such right shall be no greater than the
right of any unsecured general creditor of the Corporation.

 

8.5                               Tax Withholding.  Upon any exercise, vesting,
or payment of any award or upon the disposition of shares of Common Stock
acquired pursuant to the exercise of an ISO prior to satisfaction of the holding
period requirements of Section 422 of the Code, the Corporation or one of its
Subsidiaries shall have the right at its option to:

 

(a)                                 require the participant (or the
participant’s personal representative or beneficiary, as the case may be) to pay
or provide for payment of at least the minimum amount of any taxes which the
Corporation or one of its Subsidiaries may be required to withhold with respect
to such award event or payment; or

 

(b)                                 deduct from any amount otherwise payable in
cash to the participant (or the participant’s personal representative or
beneficiary, as the case may be) the minimum amount of any taxes which the
Corporation or one of its Subsidiaries may be required to withhold with respect
to such cash payment.

 

In any case where a tax is required to be withheld in connection with the
delivery of shares of Common Stock under this Plan, the Administrator may in its
sole discretion (subject to Section 8.1) require or grant (either at the time of
the award or thereafter) to the participant the right to elect, pursuant to such
rules and subject to such conditions as the Administrator may establish, that
the Corporation reduce the number of shares to be delivered by (or otherwise
reacquire) the appropriate number of shares, valued in a consistent manner at
their fair market value or at the sales price in accordance with authorized
procedures for cashless exercises, necessary to

 

21

--------------------------------------------------------------------------------


 

satisfy the minimum applicable withholding obligation on exercise, vesting or
payment.  In no event shall the shares withheld exceed the minimum whole number
of shares required for tax withholding under applicable law.  The Corporation
may not accept a promissory note from any Eligible Person in connection with
taxes required to be withheld upon the exercise, vesting or payment of any award
under this Plan.

 

8.6                               Effective Date, Termination and Suspension,
Amendments.

 

8.6.1                     Effective Date.  This Plan is effective as of
January 30, 2014, the date of its approval by the Board (the “Effective Date”). 
This Plan shall be submitted for and subject to stockholder approval no later
than twelve months after the Effective Date.  Unless earlier terminated by the
Board, this Plan shall terminate at the close of business on the day before the
tenth anniversary of the Effective Date.  After the termination of this Plan
either upon such stated expiration date or its earlier termination by the Board,
no additional awards may be granted under this Plan, but previously granted
awards (and the authority of the Administrator with respect thereto, including
the authority to amend such awards) shall remain outstanding in accordance with
their applicable terms and conditions and the terms and conditions of this Plan.

 

8.6.2                     Board Authorization.  The Board may, at any time,
terminate or, from time to time, amend, modify or suspend this Plan, in whole or
in part.  No awards may be granted during any period that the Board suspends
this Plan.

 

8.6.3                     Stockholder Approval.  To the extent then required by
applicable law or any applicable listing agency or required under Sections 162,
422 or 424 of the Code to preserve the intended tax consequences of this Plan,
or deemed necessary or advisable by the Board, any amendment to this Plan shall
be subject to stockholder approval.

 

8.6.4                     Amendments to Awards.  Without limiting any other
express authority of the Administrator under (but subject to) the express limits
of this Plan and the no repricing provision of Section 3.2, the Administrator by
agreement or resolution may waive conditions of or limitations on awards to
participants that the Administrator in the prior exercise of its discretion has
imposed, without the consent of a participant, and (subject to the requirements
of Sections 3.2 and 8.6.5) may make other changes to the terms and conditions of
awards.

 

8.6.5                     Limitations on Amendments to Plan and Awards.  No
amendment, suspension or termination of this Plan or amendment of any
outstanding award agreement shall, without written consent of the

 

22

--------------------------------------------------------------------------------


 

participant, affect in any manner materially adverse to the participant any
rights or benefits of the participant or obligations of the Corporation under
any award granted under this Plan prior to the effective date of such change. 
Changes, settlements and other actions contemplated by Section 7 shall not be
deemed to constitute changes or amendments for purposes of this Section 8.6.

 

8.7                               Privileges of Stock Ownership.  Except as
otherwise expressly authorized by the Administrator or this Plan, a participant
shall not be entitled to any privilege of stock ownership as to any shares of
Common Stock not actually delivered to and held of record by the participant. 
No adjustment will be made for dividends or other rights as a stockholder for
which a record date is prior to such date of delivery.

 

8.8                               Governing Law; Construction; Severability.

 

8.8.1                     Choice of Law.  This Plan, the awards, all documents
evidencing awards and all other related documents shall be governed by, and
construed in accordance with the laws of the State of Maryland.

 

8.8.2                     Severability.  If a court of competent jurisdiction
holds any provision invalid and unenforceable, the remaining provisions of this
Plan shall continue in effect.

 

8.8.3                     Plan Construction.

 

(a)                                 Rule 16b-3.  It is the intent of the
Corporation that the awards and transactions permitted by awards be interpreted
in a manner that, in the case of participants who are or may be subject to
Section 16 of the Exchange Act, qualify, to the maximum extent compatible with
the express terms of the award, for exemption from matching liability under
Rule 16b-3 promulgated under the Exchange Act.  Notwithstanding the foregoing,
the Corporation shall have no liability to any participant for Section 16
consequences of awards or events under awards if an award or event does not so
qualify.

 

(b)                                 Section 162(m).  Awards under Section 5.1.4
to persons described in Section 5.2 that are either granted or become vested,
exercisable or payable based on attainment of one or more performance goals
related to the Business Criteria, as well as Qualifying Options and Qualifying
SARs granted to persons described in Section 5.2, that are approved by a
committee composed solely of two or more outside directors (as this requirement
is applied under Section 162 (m) of the Code) shall be deemed to be intended as
performance-based compensation within the meaning of Section 162(m) of the

 

23

--------------------------------------------------------------------------------


 

Code unless such committee provides otherwise at the time of grant of the
award.  It is the further intent of the Corporation that (to the extent the
Corporation or one of its Subsidiaries or awards under this Plan may be or
become subject to limitations on deductibility under Section 162(m) of the Code)
any such awards and any other Performance-Based Awards under Section 5.2 that
are granted to or held by a person subject to Section 162(m) will qualify as
performance-based compensation or otherwise be exempt from deductibility
limitations under Section 162(m).

 

8.9                               Captions.  Captions and headings are given to
the sections and subsections of this Plan solely as a convenience to facilitate
reference.  Such headings shall not be deemed in any way material or relevant to
the construction or interpretation of this Plan or any provision thereof.

 

8.10                        Stock-Based Awards in Substitution for Stock Options
or Awards Granted by Other Corporation.  Awards may be granted to Eligible
Persons in substitution for or in connection with an assumption of employee
stock options, SARs, restricted stock or other stock-based awards granted by
other entities to persons who are or who will become Eligible Persons in respect
of the Corporation or one of its Subsidiaries, in connection with a
distribution, merger or other reorganization by or with the granting entity or
an affiliated entity, or the acquisition by the Corporation or one of its
Subsidiaries, directly or indirectly, of all or a substantial part of the stock
or assets of the employing entity.  The awards so granted need not comply with
other specific terms of this Plan, provided the awards reflect only adjustments
giving effect to the assumption or substitution consistent with the conversion
applicable to the Common Stock in the transaction and any change in the issuer
of the security.  Any shares that are delivered and any awards that are granted
by, or become obligations of, the Corporation, as a result of the assumption by
the Corporation of, or in substitution for, outstanding awards previously
granted by an acquired company (or previously granted by a predecessor employer
(or direct or indirect parent thereof) in the case of persons that become
employed by the Corporation or one of its Subsidiaries in connection with a
business or asset acquisition or similar transaction) shall not be counted
against the Share Limit or other limits on the number of shares available for
issuance under this Plan.

 

8.11                        Non-Exclusivity of Plan.  Nothing in this Plan shall
limit or be deemed to limit the authority of the Board or the Administrator to
grant awards or authorize any other compensation, with or without reference to
the Common Stock, under any other plan or authority.

 

24

--------------------------------------------------------------------------------


 

8.12                        No Corporate Action Restriction.  The existence of
this Plan, the award agreements and the awards granted hereunder shall not
limit, affect or restrict in any way the right or power of the Board or the
stockholders of the Corporation to make or authorize: (a) any adjustment,
recapitalization, reorganization or other change in the capital structure or
business of the Corporation or any Subsidiary, (b) any merger, amalgamation,
consolidation or change in the ownership of the Corporation or any Subsidiary,
(c) any issue of bonds, debentures, capital, preferred or prior preference stock
ahead of or affecting the capital stock (or the rights thereof) of the
Corporation or any Subsidiary, (d) any dissolution or liquidation of the
Corporation or any Subsidiary, (e) any sale or transfer of all or any part of
the assets or business of the Corporation or any Subsidiary, or (f) any other
corporate act or proceeding by the Corporation or any Subsidiary.  No
participant, beneficiary or any other person shall have any claim under any
award or award agreement against any member of the Board or the Administrator,
or the Corporation or any employees, officers or agents of the Corporation or
any Subsidiary, as a result of any such action.

 

8.13                        Other Company Benefit and Compensation Programs. 
Payments and other benefits received by a participant under an award made
pursuant to this Plan shall not be deemed a part of a participant’s compensation
for purposes of the determination of benefits under any other employee welfare
or benefit plans or arrangements, if any, provided by the Corporation or any
Subsidiary, except where the Administrator expressly otherwise provides or
authorizes in writing.  Awards under this Plan may be made in addition to, in
combination with, as alternatives to or in payment of grants, awards or
commitments under any other plans or arrangements of the Corporation or its
Subsidiaries.

 

8.14                        Section 409A.  The intent of the parties is that
payments and benefits under this Plan comply with Section 409A of the Code to
the extent subject thereto, and, accordingly, to the maximum extent permitted,
this Plan shall be interpreted and be administered to be in compliance
therewith.  Notwithstanding anything to the contrary, a participant shall not be
considered to have terminated employment with the Corporation for purposes of
any payments under this Plan which are subject to Section 409A of the Code until
the participant has incurred a “separation from service” from the Corporation
within the meaning of Section 409A of the Code.  Any payments described in this
Plan that are due within the “short-term deferral period” as defined in
Section 409A of the Code shall not be treated as deferred compensation unless
applicable law requires otherwise.  Notwithstanding anything to the contrary, to
the extent required in order to avoid accelerated taxation and/or tax penalties
under Section 409A of the Code, amounts that would otherwise be payable and
benefits that would otherwise be provided pursuant to this Plan or any plan,
arrangement or agreement with the Company, during the six (6) month period
immediately following the participant’s termination of employment shall instead
be paid on the first business day after the date that is six (6) months
following the participant’s separation from service (or upon the participant’s
death, if earlier). In addition, for purposes of this Plan, each amount to be
paid or benefit to be provided to the participant pursuant to this Plan, which
constitute deferred compensation subject to Section 409A of the Code, shall be
construed as a separate identified payment for purposes of Section 409A of the
Code.

 

*                                        
*                                         *

 

25

--------------------------------------------------------------------------------